Determination unanimously annulled and matter remitted to respondent for further proceedings in accordance with the memorandum. Memorandum: This proceeding to review a determination of the Commissioner of Public Works of Utica has been transferred to this court pursuant to CPLR 7804 (subd. [g]). The petitioner was dismissed from service by the Commissioner following a hearing. The record does not contain the charges made against the petitioner. Although the Commissioner in a letter of October 21, 1963 dismissing the petitioner from service states that the recommendations of the Hearing Officer were reviewed, this court does not have those recommendations in this record. The oral argument revealed that three different charges were made. Again the record does not disclose which of the charges the Commissioner sustained. A proper review of the determination cannot be made by this court in the state of this record. The charges made are essential. The recommendations of the Hearing Officer would be helpful. In the very least the Commissioner should make a decision as to which of the charges the petitioner was found guilty. The determination should be annulled and the matter remitted to the Commissioner for a de novo determination. (Review of determination of City of Utica in removing petitioner as foreman in Department of Public Works, transferred by order of Oneida Special Term.) Present — Bastow, J. P., Goldman, Henry and Del Vecchio, JJ.